DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to claims filed on 6/8/2016 in relation to application 16/182,762.
The instant application claims benefit to provisional application #62/653,704 with a priority date of 4/6/2018.
The Pre-Grant publication # US 20190311640 is published on 10/10/2019
Claims 1-26 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3,5,7-11, 15-24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number 20130130211 A1  Dohring et al. in view of US Patent Application Publication Number US 20140162224 A1  to Wallace et al.( Wallace).

Claim 1 Dohring teaches an immersive language learning system (Fig.10), comprising: at least one scannable visual aid displaying at least one word in a language to be learned (Fig.9 word learning in context of kitchen environment such as a chair); and 
a software application running on a microprocessor-based device (Para 0006 software module) , the software application configured to image the at least one visual aid using the microprocessor-based device (Para 0087 notebook computers, a visual aid device) and to resultantly present a user of the system with information that will facilitate learning of the at least one word on the at least one visual aid (Para 0085 visual input; Para 0107 learn phonemes in the context of the beginning, middle, and end of words).
Dohring does not teach at least one scannable visual aid  configured for temporary association with a real-world object related to the word displayed on the at least one visual aid. Wallace, in the field of  depicting images of real-world objects  in immersive learning systems, teaches at least one scannable visual aid  configured for temporary association with a real world object  related to  displayed word. (¶0036 lesson learning scenarios; ¶0035 scan able input devices; ¶0014, receiving  program instructions of a visual aid and a tip to guide a user of at least one of a phantom and a shaded representation of component or tool of real-world object; tip may include a message with a temporary association on one of the GUIs to real-world representations).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate at least one visual displaying real-world objects in immersive learning systems, 
Claim 2. Dohring in combination teaches the immersive language learning system of claim 1, wherein the at least one visual aid is selected from the group consisting of a sticker, a note card, a note sheet, and a programmable electronic device (Dohring: Para 0107 notebook electronic teaching word; Wallace: Program instruction for visual aid electronics).Claim 3. Dohring teaches the immersive language learning system of claim 1, wherein the at least one visual aid is configured for releasable attachment to objects of interest (Para 0085 video camera as a releaseable attachment). Claim 5. Dohring teaches the immersive language learning system of claim 1, wherein the at least one visual aid further displays information selected from the group consisting of the at least one word presented in a language other than the language to be learned, a phrase or sentence that includes the at least one word, representational icons, syllabic stress indicators, pronunciation indicators, graphics, photographs, and combinations thereof (Fig.12 presentation in other language than in English on a visual aid display).Claim 7. Dohring teaches the immersive language learning system of claim 1, wherein the at least one 
Dohring does not teach at least one real-world object associated with word displayed on visual aid . Wallace, in the field of displaying real-world objects in immersive learning systems, teaches at least visual aid  configured for association with a real world object  (¶0014  program instructions exhibit on one of the plurality of GUIs at least one of a visual aid from a real-world objects ).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate at least one visual displaying real-world objects in immersive learning systems, as taught by Wallace, into the learning system of Dohring,  so that instructions could be configured to present interface with output devices for real-world objects simulating virtual learning environment.

Claim 17. Dohring teaches the immersive language learning system of claim 16, wherein the software application is further configured upon reading the coded information of a given visual aid (Para 0098 source code), to present a user with information selected from the group consisting of the word presented on the visual aid used in a phrase or sentence, an audible pronunciation of the word presented on the visual aid, a visual representation of the word presented on the visual aid, and combinations thereof (Para 0092 pronunciation).Claim 18. Dohring teaches the immersive language learning system of claim 16, wherein the software application is further configured to provide a user with the choice of learning through an immersion mode or a game mode (Para 0006 immersion and selection from games mode).Claim 19. Dohring teaches the  immersive language learning system of claim 16, wherein the software application is further configured to receive audio input from a user in the form of a spoken word and to use the audio input to improve user pronunciation of the spoken word (Para 0025 improvement of pronunciation improvement).Claim 20. Dohring in combination with Wallace teaches an immersive language learning (Fig.10)  method, comprising: providing a themed set of visual aids, each visual aid of the set displaying a different word in a language to be learned and machine readable coded information (Para 0098 compiler is a computer program(s) providing a themed set of visual aids in a language learning environment that transforms a machine source code written in a programming language into binary object code like an assembly language or machine code; providing a software application running on a mobile microprocessor-based device, the software application configured to read the coded information on each of the visual aids through a camera of the microprocessor-based device (Para 0087 Video Camera releasable input) ; releasably attaching at least selected ones of the visual aids to objects associated with the words displayed on the at least selected ones of the visual aids (Para 0085 camera capturing motion or visual input for displayed word); reading the coded information on a visual aid of interest using the microprocessor based device and software application (Para 0089 computer readable media); and resultantly presenting a user with information that will facilitate learning of the word on the visual aid of interest (Fig.10  presenting information in context of a family theme).Claim 21. Dohring teaches the method of claim 20, wherein the visual aids further displays information selected from the group consisting of the displayed word presented in a language other than the language to be learned, a phrase or sentence that includes the displayed word, representational icons, syllabic stress indicators, pronunciation indicators, graphics, photographs, and combinations thereof (Fig. 9  graphics with displayed word).Claim 22. Dohring teaches the method of claim 20, wherein after reading the coded information, the user is directed to a website or webpage that contains information relative to the word displayed on the given visual aid (Para 0059 web browser use ).Claim 23. Dohring teaches the method of claim 20, wherein upon user initiation, the software application further presents the user with information selected from the group consisting of the word displayed on the given visual aid used in a phrase or sentence, an audible pronunciation of the word displayed on the given visual aid, a visual representation of the word displayed on the given visual aid, and combinations thereof (Fig. 9 include visual representation on given notebook visual aid).Claim 24. Dohring teaches the method of claim 20, wherein the user is provided by the software application with a choice of learning through an immersion mode or a game mode (Para 0085 game mode  controller).Claim 26. Dohring teaches e method of claim 20, wherein the user provides audio input in the form of a spoken word through a microphone of the microprocessor-based device and the software application .

Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number 20130130211 A1  Dohring et al. in view of Patent Application Publication Number US 20140162224 A1  to Wallace et al.( Wallace) and further in view of Patent Application Publication Number US US 20160267808 A1 to Agostini et al.( Agostini)

Claim 4. Dohring in combination with Wallace teaches the immersive language learning system of claim 1, wherein the at least one visual aid further does not display coding that is readable by the software application after imaging, the coding selected from the group consisting of a QR code, a standard bar code, a 3D barcode, and an image with data embedded by steganography. Agostini, however, teaches display coding that is readable by the software application after imaging in an augmented reality system, the coding selected from the group consisting of a QR code, a standard bar code, a 3D barcode, and an image with data embedded by steganography (FIG. 3-5 lesson sessions with a camera view of QR triggering image; ¶0027 Image tag with preferably a barcode, a QR code, a customer's store logo, or any kind of uniquely identifiable image that may reside on a sticker or label visibly applied to equipment that is readable from an object of training in real-world).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate at least a display coding that is readable by the software application after imaging, the coding selected from the group consisting of a QR code, a standard bar code, a 3D barcode, and an image with data embedded by steganography , as taught by Agostini, into image displayed on the visual learning system of Dohring as modified by Wallace,  so that processing instructions could be .

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number 20130130211 A1  Dohring et al. in view of US Patent Application Publication Number US 20140162224 A1  to Wallace et al.( Wallace) and further in view of US 20080300055 A1 to Lutnick et al. (Ludnick).

Claim 6. Dohring combination teaches the immersive language learning system of claim 1, wherein the at least one visual aid further do not include a non-visual sensory trigger selected from the group consisting of texture, scent and flavor .
Lutnick, however, teaches visual aid that include a non-visual sensory trigger selected from the group consisting of texture, scent and flavor (¶0238, 0387 haptic interface display devices thus produce sensations associated with the sense of touch, such as texture, force.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate at least one visual aid to include a non-visual sensory trigger selected from the group consisting of texture, scent and flavor, as taught by Ludnick, into the system of Dohring, in order to provide certain haptic interface for sensations.

Claims 12-14, 25 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number 20130130211 A1  Dohring et al. in view of US Patent Application Publication Number US 20140162224 A1  to Wallace et al.( Wallace) and further in view of  US 20160252729 A1  Doucet  et al.(Doucet)


 Dohring does not illustrate the geolocation to be as a geolocation game that uses multiple distributed visual aids. Doucet,however, teaches geolocation game that uses multiple distributed visual aids, and wherein, if a user correctly scans a visual aid in response to being presented with a given input, the application records the coordinates of the visual aid and the object to which it is affixed for the purpose of guiding the user to an object or objects during geolocation game mode (¶0003, 0066 image analysis block scans identifies the gravity center coordinates and radius of the image of a emitting body in the frame images; Para 0091- 0093 geological features for game fields with instructional input from user).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate at least one visual aid geolocation game that uses multiple distributed visual aids, and wherein, , the application records the coordinates of the visual aid and the object to which it is affixed for the purpose of guiding the user to an object or objects during subsequent plays in the geolocation game mode, as taught by Doucet, when a user correctly scans a visual aid in response to being presented with a given word during subsequent plays in the geolocation game mode system of DohringI, in order to plat games effectively.
Claim 13. Dohring I combination teaches the immersive language learning system of claim 12, wherein the software application further includes a timer function that governs game play Para 0073 software 
Claim 14. Dohring teaches the immersive language learning system of claim 12, wherein the software application is further configured to report game play results to the user (Para 0111 report generation).
Claim 25. The method of claim 24, wherein the user is further provided with a choice of different games within the game mode, the games being user selectable from the group consisting of: a prompt and scan game that uses multiple ones of the attached visual aids, provides the user with an audible pronunciation of a word on one of the visual aids, and subsequently prompts the user to scan the visual aid that the user believes displays the spoken word ( (Para 0087 suitable video game system with audible and visual aids). 
Dohring does not illustrate a geolocation game that uses multiple ones of the attached visual aids, provides the user with an audible pronunciation of a word on one of the visual aids, and subsequently prompts the user to scan the visual aid that the user believes displays the spoken word, and wherein, when the user correctly scans a visual aid in response to being presented with a given word, the application records the coordinates of the visual aid and the object to which it is affixed for the purpose of guiding the user to an object or objects during subsequent plays of the geolocation game. Doucet, however, teaches geolocation game that uses multiple distributed visual and audible aids, and wherein, if a user correctly scans a visual aid in response to being presented with a given audio-visual input, the application records the coordinates of the visual aid and the object to which it is affixed for the purpose of guiding the user to an object or objects during geolocation game mode (¶0003, 0066 image analysis block scans identifies the gravity center coordinates and radius of the 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate at least one visual aid geolocation game that uses multiple distributed visual aids, and wherein, , the application records the coordinates of the visual aid and the object to which it is affixed for the purpose of guiding the user to an object or objects during subsequent plays in the geolocation game mode, as taught by Doucet, when a user correctly scans a visual aid in response to being presented with a given word during subsequent plays in the geolocation game mode system of DohringI, in order to plat games effectively.




Response to Arguments/Remarks
Applicant's arguments/amendments filed on September 23, 2021 have been considered.
Upon further consideration, a new ground(s) of rejection is made as necessitated by amendments changing the scope of the claims. 
Applicant on page 1-12 relating 35USC102 rejection under prior art Dohring et al. softrware module not presenting a video camera attachment and or scan able visual aid configuration associating association with a real-world object related to a word presentation on the visual aid is entered.  
This necessitated an updated search and new grounds of rejection presented above under 35USC103 rejections.  Therefore, Applicant’s arguments are moot.
The new prior art combination now teaches language learning software module that would include configurable attachment to or in association with a real-world object related to a word presented on .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137.  The examiner can normally be reached on M-F 9am to 5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/S.Z/Examiner, Art Unit 3715                                                                                                                                                                                                        January 1, 2022/THOMAS J HONG/Primary Examiner, Art Unit 3715